Case 4:19-cr-06049-SMJ ECF No. 27 _ filed 08/20/19 PagelD.62 Page 1 of 2

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

AUG 20 2018

SEAN F. McAVOY, CLERK
DE

DEFENDANT NAME: DUVIEL HUMBERTO SOLARES GASTELUM 9 ~S*OKANE WASHINGTON

PENALTY SLIP

PUTY

TOTAL NO. COUNTS: 1

VIO: 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii)
Possession with the Intent to Distribute 50 Grams or More of Actual (Pure)
Methamphetamine

PENALTY: CAG not less than 10 years up to life;
and/or $10,000,000 fine;
not less than 5 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of certain federal benefits pursuant to 21
U.S.C. §§ 862 and 862a

PENALTY IF DEFENDANT HAS ONE PRIOR QUALIFYING DRUG
FELONY CONVICTIONS

PENALTY: CAG not less than 15 years up to life;
and/or $20,000,000 fine;
not less than 10 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of certain federal benefits pursuant to 21
U.S.C. §§ 862 and 862a

PENALTY IF DEFENDANT HAS TWO OR MORE PRIOR QUALIFYING
DRUG FELONY CONVICTIONS

PENALTY: CAG not less than 25 years up to life;
and/or $20,000,000 fine;
not less than 10 years nor more than life supervised release;
a $100 special penalty assessment; and

denial of certain federal benefits pursuant to 21
U.S.C. §§ 862 and 862a
Case 4:19-cr-06049-SMJ ECF No. 27 _ filed 08/20/19 PagelD.63 Page 2 of 2

21 U.S.C. § 853 — Forfeiture Allegation

CASE

NO. 4:19-CR-6049-SMJ-2

 

AUSA
INITIAL SAV
